April 26, 2012 U.S. Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC 20549-4631 Re: Comp Services, Inc. Registration Statement on Form S-1/A Filed April 23, 2012 File No. 333-178631 Dear Yong Kim: We represent Comp Services, Inc. (“Comp Services” or, the “Company,” “we,” “us,” or “our”).By letter dated April 24, 2012 the staff (the “Staff,” “you,” or “your”) of the United States Securities & Exchange Commission (the “Commission”) provided the Company with its comments on the Company’s Registration Statement (the “Registration Statement”) on Form S-1/A filed on April 23, 2012. We are in receipt of your letter and set forth below are the Company’s responses to the Staff’s comments.For your convenience, the questions are listed below, followed by the Company’s response. April 23, 2012. General 1. Since you appear to qualify as an "emerging growth company," as defined in the Jumpstart Our Business Startups Act ("the Act"), please revise your prospectus to disclose your election under Section 107(b) of the Act: ● If you have elected to opt out of the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b) of the Act, include a statement that the election is irrevocable in your critical accounting policy disclosures in MD&A; or ● If you have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(2)(B) of the Act, provide a risk factor explaining that this election allows you to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies.Please state in your risk factor that, as a result of this election, your financial statements may not be comparable to companies that comply with public company effective dates.Include a similar statement in your critical accounting policy disclosures in MD&A. Response: The Registration Statement on Form S-1/A has been revised to disclose that we have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(2)(B) of the Act. A related risk factor has been included on page 4 of the Registration Statement. Very truly yours, /s/ ANSLOW & JACLIN, LLP ANSLOW & JACLIN, LLP
